Title: From Benjamin Franklin to Joseph Galloway, 8 August 1767
From: Franklin, Benjamin
To: Galloway, Joseph


Dear Sir,
London, Aug 8. 1767
I have before me your Favours of April 23. May 21. and 26.
I am exceedingly oblig’d to you for the kind Care you have taken to make me that seasonable Remittance of £250 by a Bill Richardson on Barclay. It was well-judg’d to send it thro’ the Hands of my Friend Mr. Sargent, where it would have been properly plac’d in case of my Absence.
The Confusion among our Great Men still continues as great as ever, and a melancholy thing it is to consider, that instead of employing the present Leisure of Peace in such Measures as might extend our Commerce, pay off our Debts, secure Allies, and encrease the Strength and Ability of the Nation to support a future War, the whole Time seems wasted in Party Contentions about Power and Profit, in Court Intrigues and Cabals, and in abusing one another.
There has lately been an Attempt to make a kind of Coalition of Parties in a new Ministry; but it is fallen through, and the present Set is like to continue for some time longer, which I am rather pleas’d with, as some of those who were propos’d to be introduc’d, are profess’d Adversaries to America, which is now made one of the Distinctions of Party here; those who in the two last Sessions have shown a Disposition to favour us, being called by Way of Reproach Americans; while the others, Adherents to Grenville and Bedford, value themselves on being true to the Interest of Britain, and zealous for maintaining its Dignity and Sovereignty over the Colonies. This Distinction will, it is apprehended, be carried much higher in the next Session, for the political Purpose of influencing the ensuing Election. It is already given out, that the Compliance of New York in providing for the Quarters, without taking Notice of its being done in Obedience to the Act of Parliament, is evasive and unsatisfactory: that it is high time to put the Right and Power of this Country to tax the Colonies, out of dispute, by an Act of Taxation effectually carried into Execution, and that all the Colonies should be oblig’d explicitly to acknowledge that Right. Every Step is taking to render the Taxing of America a popular Measure, by continually insisting on the Topics of our Wealth and flourishing Circumstances, while this Country is loaded with Debt, great Part of it incurr’d on our Account the Distress of the Poor here by the Multitude and Weight of Taxes, &c. &c. And tho’ the Traders and Manufacturers may possibly be kept in our Interest, the Idea of an American Tax is very pleasing to the landed Men, who therefore readily receive and propagate these Sentiments wherever they have Influence. If such a Bill should be brought in, it is hard to say what would be Event of it, or what would be the Effects. Those who oppose it, tho’ they should be strong enough to throw it out, would be stigmatiz’d at the next Election as Americans, Betrayers of Old England, &c.—and perhaps our Friends by this means being excluded, a Majority of our Adversaries may get in, and then the Act infallibly passes the following Session. To avoid the Danger of such Exclusion, perhaps little or no Opposition will be given, and then it passes immediately. I know not what to advise on this Occasion, but that we should all do our Endeavours on both sides the Water, to lessen the present Unpopularity of the American Cause; conciliate the Affections of the People here towards us; increase by all possible Means the Number of our Friends, and be careful not to weaken their Hands and strengthen those of our Enemies, by rash Proceedings on our side, the Mischiefs of which are inconceivable. Our Friends here have thought that a Publication of my Examination here might answer some of the above Purposes, by removing Prejudices, refuting Falshoods, and demonstrating our Merits with regard to this Country. It is accordingly printed and has had a great Run. I have another Piece in hand, which I intend to put out about the Time of the Meeting of Parliament, if those I consult with shall judge that it may be of Service.
The next Session will probably be a short one, on Account of the following Election. And I am now advis’d, by some of our great Friends here, to see that out, not returning to America till the Spring. My Presence indeed is necessary there to settle some Affairs of my own. Unforeseen and unavoidable Difficulties have hitherto obstructed our Proceedings in the main Intent of my coming over; and perhaps (tho’ I think my being here has not been altogether unserviceable) our Friends in the Assembly may begin to be discourag’d and tir’d of the Expence. If that is the Case, I would not have you propose to continue me Agent at the Meeting of the new Assembly: My Endeavours to serve the Province in what I may, while I remain here, shall not be lessened by that Omission.
I am glad you have made a Trial of Paper Money without a legal Tender. The Quantity being small, perhaps may be kept up in full Credit notwithstanding; and if it can be avoided, I am not for applying here again very soon for a Repeal of the Restraining Act. I am afraid an ill Use will be made of it. The Plan of our Adversaries is to render Assemblies in America useless; and to have a Revenue independent of their Grants, for all the Purposes of their Defence, and Supporting Government among them. It is our Interest to prevent this. And that they may not lay hold of our Necessities for Paper Money, to draw a Revenue from that Article whenever they grant us the Liberty we want of making it a legal Tender, I wish some other Method may be fallen upon of supporting its Credit. What think you of getting all the Merchants, Traders, and principal People of all Sorts to join in Petitions to the Assembly for a moderate Emission, the Petition being accompanied with a mutual Engagement to take it in all Dealings as a satisfactory Tender at the Rates fixed by Law? Such an Engagement had a great Effect in fixing the Value and Rates of our Gold and Silver. Or perhaps a Bank might be established that would answer all purposes. Indeed I am fully of Opinion with you that those Merchants here who have made Difficulties on the Subject of the legal Tender, have not “understood their own Interest. For there can be no doubt, that should a Scarcity of Money continue among us, we shall take off less of their Merchandize, and attend more to manufacturing and raising the Necessaries and Superfluities of Life among ourselves, which we now receive from them.” And perhaps this consequence would attend our making no Paper-money at all of any Sort, that being thus by a want of Cash driven to Industry and Frugality, we should gradually become more rich without their Trade than we can possibly be with it; and by keeping in the Country the real Cash that comes into it, have in time a Quantity sufficient for all our Occasions. But I suppose our People will scarce have Patience to wait for this.
I have received the printed Votes but not the Laws. I hear nothing yet of any Objection made by the Proprietaries to any of them at the Board of Trade.
Please to present my Duty to the Assembly, with Thanks for their Care of me; and assure them of my most faithful Services.
With sincerest Esteem and Respect, I am, My dear Friend, Yours most affectionately
B Franklin
Joseph Galloway Esqr
 Endorsed: Benjn. Franklin Aug. 8. 1767.    apparently Political
